DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-54, drawn to “A light field (LF) display system comprising: a network interface configured to receive encoded holographic content via a network; a decoder configured to decode the encoded holographic content into a format that is presentable by the LF display assembly; and a light field display assembly configured to present decoded holographic content to an audience in a venue.”, classified in h04n1/00.
II. Claims 55-97, drawn to “A light field (LF) display system comprising: a network interface configured to receive a livestream comprising real-time holographic content via a network; a LF processing engine configured to generate additional holographic content; and  101Atty. Doc. No.: 35173-41264a LF display assembly configured to present the real-time holographic content and additional holographic content to an audience in a venue.”, classified in G03h1/0443.
IIi. Claims 98-120, drawn to “A light field (LF) generation system comprising:  109Atty. Doc. No.: 35173-41264a light field recording assembly configured to record one or more types of energy representing an event in a venue; a processing engine configured to convert the recorded energy into holographic content representing the performance; and a network interface configured to transmit the holographic content to one or more LF display systems via a network.”, classified in h04n5/89.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as ““A light field (LF) display system comprising: a network interface configured to receive a livestream comprising real-time holographic content via a network; a LF processing engine configured to generate additional holographic content; and  101Atty. Doc. No.: 35173-41264a LF display assembly configured to present the real-time holographic content and additional holographic content to an audience in a venue.”.  See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as “A light field (LF) generation system comprising:  109Atty. Doc. No.: 35173-41264a light field recording assembly configured to record one or more types of energy representing an event in a venue; a processing engine configured to convert the recorded energy into holographic content representing the performance; and a network interface configured to transmit the holographic content to one or more LF display systems via a network.”.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as “A light field (LF) generation system comprising:  109Atty. Doc. No.: 35173-41264a light field recording assembly configured to record one or more types of energy representing an event in a venue; a processing engine configured to convert the recorded energy into holographic content representing the performance; and a network interface configured to transmit the holographic content to one or more LF display systems via a network.”.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484